Title: From Alexander Hamilton to William Lewis, [July 1793]
From: Hamilton, Alexander
To: Lewis, William



[Philadelphia, July, 1793]
Dr Sir

I send you all the Books you sent me. There appears to me a passage important to Mr Rawle Questiones Juris Pub Lib 1 Chap VIII Page 178.
I mean what relates to the People of Munster who made out of the territories of Spain incursions into those of Holland. It shews by an example that military expeditions out of the territory of a neutral Power cannot rightfully be made by a Power at War & that if permitted the Neutral Nation is answerable. A fortiori The means of such expeditions cannot be prepared in a neutral territory.

A H

